Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered February 15, 2000, as amended by the same court (Murphy, J.), July 13, 2006, convicting him of robbery in the third degree, grand larceny in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree, and menacing in the second degree, upon a jury verdict, .and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s claim that the court erred in failing to elaborate in its jury charge on the meaning of the term “deprive” is unpreserved for appellate review (see CPL 470.05 [2]; People v Robinson, 27 AD3d 492 [2006]; People v Burch, 188 AD2d 479, 480 [1992]; People v Roach, 188 AD2d 494 [1992]). In any event, inasmuch as there is no reasonable view of the evidence under which the defendant did not intend to permanently deprive the complainant of the property, the defendant’s challenge to the court’s charge as given is without merit (see People v Watts, 57 NY2d 299, 301 [1982]; cf. CJI2d[NY] Penal Law § 155.25; *867CJI2d[NY] Penal Law art 160, Introductory Instruction to Each Robbery Charge, n 2). Fisher, J.R, Miller, Garni and Balkin, JJ., concur.